Citation Nr: 0119855	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  98 - 12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to direct service connection 
for residuals of a lumbar spine injury, including spinal 
stenosis.  

Entitlement to service connection for a lumbar spine 
disability, including lumbar stenosis, as secondary to a 
service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from April 13, 1948 to May 2, 1952.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of May 1998 from the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).  That decision denied, 
inter alia, entitlement to service connection for a lumbar 
spine disability, including lumbar stenosis, claimed as 
secondary to a service-connected left knee disability, on the 
basis that such claim was not well grounded.  During the 
pendency of his appeal, the veteran had raised the issue of 
direct service connection for a lumbar spine disability, a 
claim previously finally denied by rating decision of January 
1953, and subsequently denied by rating decision of August 
1986 on the grounds that new and material evidence had not 
been submitted to reopen the claim for direct service 
connection for a lumbar spine injury.  

Other issue

A fracture of the left acetabulum was diagnosed during in-
service treatment of the veteran in December 1951 and on VA 
examination in January 1953.  The acetabulum is "the cup-
shaped socket in the hipbone."  See Webster's Medical Desk 
Dictionary, 5 (1986);  Hicks v. Brown,  8 Vet. App. 417, 419 
(1995).  At his May 2001 hearing before the undersigned 
Member of the Board, the veteran offered testimony regarding 
left hip symptoms [hearing transcript, page 25].  The issue 
of entitlement to service connection for a left hip 
disability is referred to the RO for appropriate action.  

REMAND

The veteran is seeking entitlement to service connection for 
a disability of the lumbar spine on both a direct basis 
(claimed as due to an automobile accident during service) and 
on a secondary basis (claimed as caused by his service-
connected left knee disability.

In the interest of clarity, the Board will initially present 
the procedural history of this case.  Certain relevant law 
and VA regulations will be briefly described.  The Board will 
then provide reasons for its remand.

Factual background

The medical evidence of record indicates that the veteran 
sustained a compound comminuted fracture of the left patella 
and a fracture of the left acetabulum in a December 1951 
motor vehicle accident.

In a VA Form 8-526, Veteran's Application for Compensation 
and Pension, received at the RO in October 1952, the veteran 
claimed direct service connection for disabilities, including 
a back injury, which were claimed to have been sustained in 
the December 1951 motor vehicle accident.  A rating decision 
of January 1953 granted service connection for residuals of a 
left knee injury but denied direct service connection for a 
low back injury.  The veteran was informed of that action by 
RO letter of January 27, 1953, which notified him of the 
issues addressed, his right to appeal those determinations, 
and the time limit for doing so. The veteran failed to 
initiate an appeal, and that decision became final after one 
year.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000). 

In April 1986, the veteran undertook to reopen his claim for 
direct service connection for residuals of a back injury by 
submitting additional evidence.  A confirmed rating decision 
of August 1986 denied direct service connection for a low 
back injury on the basis that new and material evidence had 
not been submitted to reopen that claim.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  The veteran 
was informed of that determination by RO letter of September 
18, 1986, which notified him of the action taken; the 
additional evidence considered; and of his right to appeal 
that determination, to have representation, and to request a 
personal hearing.  Although the veteran submitted a timely 
Notice of Disagreement and was issued a Statement of the 
Case, he failed to perfect an appeal, and that decision 
became final after one year. 

In March 1998, the veteran claimed direct service connection 
for a back injury, citing treatment for that disability at 
the VAMC, Columbia, in December 1997.  A rating decision of 
May 1998, now on appeal, denied service connection for a 
lumbar spine condition, including lumbar stenosis, as 
secondary to his service-connected left knee disability on 
the basis that such claim was not well grounded.  The RO did 
not address the issue of direct service connection for a low 
back disability, including spinal stenosis.  The veteran 
submitted a timely Notice of Disagreement taking issue with 
the denial of his claim for service connection for a spine 
condition, including lumbar stenosis, as secondary to his 
service-connected left knee disability.  A Statement of the 
Case was issued in June 1998 addressing the issue of service 
connection for a spine condition, including lumbar stenosis, 
as secondary to his service-connected left knee disability, 
and the requirements for submitting a well-grounded claim.  
In his VA Form 9, received at the RO in July 1998, the 
veteran requested direct service connection for a low back 
injury, including spinal stenosis. A Supplemental Statement 
of the Case, issued in December 1999, addressed only the 
issue of service connection for a lumbar spine condition as 
secondary to his service-connected left knee disability and 
informed the veteran of the requirements for submitting a 
well-grounded claim. 

A Supplemental Statement of the Case, issued in March 2000, 
addressed only the issue of service connection for a spine 
condition, including lumbar stenosis, as secondary to his 
service-connected left knee disability, and informed the 
veteran of the requirements for submitting a well-grounded 
claim.  In his VA Form 9, received at the RO in April 2000, 
the veteran again requested direct service connection for a 
low back injury, including spinal stenosis.  

At his personal hearing held at the RO in July 2000, the 
Hearing Officer acknowledged that the issues on appeal 
included service connection for a lumbar spine disability 
both directly due to military service or as secondary to his 
service-connected left knee disability, and informed the 
veteran that the issue of direct service connection for a 
lumbar spine disability would be reviewed to determine 
whether new and material evidence had been submitted to 
reopen that claim.

A Supplemental Statement of the Case issued by the Hearing 
Officer in September 2000, determined that the additional 
evidence submitted did not establish direct service 
connection for a lumbar spine disability on a direct basis.  
The denial of service connection for a lumbar spine 
disability on a secondary basis was confirmed and continued.  
That document did not provide a citation of pertinent law and 
regulations addressing the submission of new and material 
evidence to reopen a claim previously finally denied.  In a 
substantive appeal, VA Form 9, received at the RO in October 
2000, the veteran stated that he wanted to appeal all the 
issues on the statement of the case and supplemental 
statements of the case provided him.  

At his personal hearing, held in May 2001 before the 
undersigned Member of the Board sitting at Washington, DC, 
the veteran offered testimony addressing his claims for both 
direct and secondary service connection for a lumbar spine 
disability, including lumbar stenosis.  

Relevant law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 
3.303(a) (2000).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§ 1110, 1131 (West 1991);  38 C.F.R. § 3.310(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that  the term "disability" as used in  
38 U.S.C.A. § 1110 (West 1991) refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated (emphasis in original).  Thus, pursuant to 
38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (2000), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. § 20.1103 
(2000).  The governing regulations provide that an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to  38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  In the Hodge decision, 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, and redefines the 
obligations of VA with respect to the duty to assist under  
38 U.S.C.A. § 5103A(a) through (d), which provides for a 
medical examination and medical opinion unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under  38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in  38 U.S.C.A. § 5108.  See  
38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2099 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  

Reasons for remand

As has been discussed in detail above, the veteran has 
presented two theories of entitlement os service connection 
for his low back disability.  First, he contends that it was 
directly incurred in the December 1951 motor vehicle 
accident.  More recently, he has alternatively contended that 
his back disability is the result of his service-connected 
left knee disability.  It is clear that these two issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); see also  Parker v. Brown, 7 Vet. App. 
116 (1994) [claims related to each other in the prescribed 
degree should not be subject to piecemeal decision-making].

Also as discussed above, in order for the direct service 
connection claim to be reopened, new and material evidence 
must be submitted.  The RO has not provided the veteran with 
pertinent law and regulations addressing the reopening of 
claims that have previously been finally denied by a decision 
of the agency of original jurisdiction.  See, e.g., 
38 U.S.C.A. § 5107, 5108 (West 1991);  38 C.F.R. § 3.156(a) 
(2000);  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The RO denied the veteran's claim of entitlement to service 
connection for a lumbar spine disability as secondary to his 
service-connected left knee disability on the basis that such 
claim is not well grounded.  As noted, the recently-enacted 
VCAA eliminated the concept of a well-grounded claim.  The 
Board believes that this issuer must be readjudicated by the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [before the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].

This case is therefore remanded to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for a low 
back disability since service separation.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

2.   The RO should then schedule a VA 
physical examination of the veteran in 
order to determine the nature, extent and 
etiology of any back disability shown 
present.  The examining physician should 
be asked to provide an opinion, with 
reasons, as to whether it is at least as 
likely as not that any current low back 
disability found present is causally 
related to the veteran's inservice back 
injury and whether it is at least as 
likely as not that any current low back 
disability found present is causally 
related to the veteran's service-
connected left knee disability.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
The RO should then undertake any other 
indicated development.  The RO should then 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to direct 
service connection for residuals of a 
lumbar spine injury the issue of 
entitlement to service connection for a 
lumbar spine disability as secondary to 
the veteran's service-connected left knee 
disability.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a Supplemental 
Statement of the Case.  That Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry  F.  Bohan
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



